SUMMARY ORDER
Plaintiffs-Appellants John Mecca and Deborah Rae Lamb appeal from the October 4, 2006 Memorandum and Order of the United States District Court for the Eastern District of New York (Seybert, J.) dismissing their complaint sua sponte pursuant to Fed.R.Civ.P. 12(b)(6). Appellants also petitioned for a writ of mandamus, seeking to set an immediate, or substantially earlier, calendar date for oral argument in their appeal and seeking access to this Court’s records concerning the denial of their previous motions to expedite their appeal. On July 13, 2007, this Court issued an order referring the mandamus petition to this panel. We assume the parties’ familiarity with the facts, procedural history, and issues on appeal.
The district court dismissed the complaint because it was “replete with fantastic and delusional scenarios.” We review such 12(b)(6) dismissals de novo, Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002), and conclude that Appellants’ claims were properly dismissed for *67failure to state a colorable claim. See Denton v. Hernandez, 504 U.S. 25, 33, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992).
Accordingly, the judgment of the district court dismissing Appellants’ complaint is AFFIRMED, and Appellants’ motion for a writ of mandamus is DENIED. Their motion to file a late reply brief is GRANTED, and all other outstanding motions in these cases are DENIED.